 DECISIONS OF NATIONAL LABOR RELATIONS BOARDNorthwest Engineering Company and Local 7389,United Steelworkers of America, AFL-CIO.Case 30-CA-6002October 22, 1982DECISION AND ORDEROn September 28, 1981, Administrative LawJudge Richard A. Scully issued the attached Deci-sion in this proceeding. Thereafter, Respondentfiled exceptions and a supporting brief, and theGeneral Counsel filed a brief in support of the Ad-ministrative Law Judge's Decision.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.Contrary to the Administrative Law Judge, wecannot agree that Respondent violated Section8(a)(1) of the Act by denying the request of an em-ployee to have a union representative presentduring a lunchroom meeting of a group of employ-ees to review work rules. Since there is insufficientevidence to support a finding that the employeeshad reasonable cause to believe that the meetingwould result in disciplinary action, we also cannotagree with the Administrative Law Judge's conclu-sion that the suspension of employee Michael Ken-nedy for insubordinate conduct during the courseof that meeting was wrongful and requires a make-whole remedy.The facts, as found by the Administrative LawJudge, indicate that on the day prior to the meet-ing at issue, Respondent's supervisors had ques-tioned Kennedy and his coworker, RonaldKriescher, about damage to a wall at the ware-house where both are employed as part of the out-side crew. The two employees were also read therules and regulations, so that both would be awareof the possible disciplinary consequences of causingsuch damage. A union representative attended thatmeeting, which was described by Respondent as"more or less an investigatory meeting."On the following day, Respondent's supervisor,Kapla, observed what he considered to be an inten-tional work slowdown by the outside crew. Laterthat day, Kapla scheduled a meeting of the fiveinside and outside crewmembers, to be held in theemployees' lunchroom. When asked by Kennedywhat the meeting would be about, and if he couldhave a union steward there, Kapla told Kennedythat a steward would not be needed and to "justshut up and sit down." The meeting was attendedby Foreman Kapla and his assistant foreman,Kemp, in addition to five employees.265 NLRB No. 26Kapla passed out copies of the plant rules andregulations to those assembled and began readingthrough the rules and giving examples of what heconsidered to be violations. When Kapla got to therule dealing with willful hampering of production,he referred to the slowdown he had observed thatmorning and identified Kennedy as being "guilty ofthis one." A heated discussion then ensued betweenKennedy and Kapla, with Kennedy swearing andcalling Kapla an "asshole." The next day Kennedywas suspended for 3 days and warned that his nextoffense would result in discharge because of his useof abusive language at the previous day's meeting.Kapla, Kemp, and Plant Manager Poss were allpresent in the meeting at which Kennedy was ad-vised of his suspension, as was Kennedy's unionsteward, Miller.On the basis of these facts, the AdministrativeLaw Judge found, and our dissenting colleaguesagree, that Respondent violated the rights of itsemployees as outlined by the Supreme Court inN.L.R.B. v. J. Weingarten, Inc.,' by requiring themto attend a meeting which they had reasonablecause to believe could result in disciplinary actionafter denying a request for union representation. Itis not every employee meeting, however, to whichWeingarten rights attach, and we are unable toagree that Respondent was obligated to complywith the request for a union representative's pres-ence before it could read its plant rules and regula-tions and cite examples of rule infractions to an as-semblage of its employees.There is no evidence that the purpose of themeeting was investigatory. No questions wereasked of anyone. Nor was any discipline meted out.The Administrative Law Judge, however, makesmuch of the fact that the meeting was called afterKapla observed what he considered to be a slow-down by the outside crew earlier in the day. Thatthe meeting may have been prompted by such inci-dent does not establish that the purpose of themeeting was investigatory or disciplinary. Weingar-ten rights do not arise simply because an employercalls a meeting of its employees to discuss a per-ceived problem in the way its employees are carry-ing out their duties. Work performance is a matterof legitimate concern to an employer. An employersurely retains the prerogative of calling a meetingof a group of employees, at which no disciplinaryactions are contemplated or taken, simply to advisethem of the employer's valid work performance ex-pectations and to inform them of the possible con-' 420 U.s. 251 (1975).190 NORTHWEST ENGINEERING COMPANYsequences of noncompliance, without invoking thespectre of Weingarten.2It is true that, in the course of reading the rulesto the employees, Kapla used Kennedy as an exam-ple of a rule violator, and that the offense forwhich he was cited occurred during the allegedslowdown. But these facts are insufficient to con-vert the meeting from a general shop meeting, in-formational in nature, to one involving the likeli-hood of discipline. There is no indication that Ken-nedy was to be punished for his alleged offendingconduct, or that any other member of his crewwould be disciplined for his actions. Indeed, thewhole tenor of the meeting leads to the oppositeconclusion: the entire shop was there; the purposeof the meeting clearly was stated to all at theoutset; the rules were read in their entirety; severalexamples were given of other infractions, as well asKennedy's; and the subject matter was of commoninterest and concern to all the employees, it did notrelate to any one specific employee as to any singleinstance of purported misconduct or deficiency inperformance. In short, it was a general shop meet-ing held by Respondent to express its concernsabout the attitude of the employees toward theirjobs.3In these circumstances, the nature of the meet-ing, and its purpose, was not changed merely be-cause the employees, including Kennedy, were puton notice that future violations of the rules couldlead to discipline. That, after all, was made explicitby the reading of the rules. Weingarten, however, isnot concerned with employees having reason to be-lieve that discipline will be imposed for future of-fenses; it relates to past conduct for which employ-ees fear the imposition of current sanctions.Thus, even if the meeting had served as a forumfor singling out Kennedy, that fact would not alterthe character of the meeting which was held.Absent evidence that discipline would follow, Ken-nedy's being used as an example of an employeeengaging in a rule infraction, while perhaps embar-rassing to Kennedy and even unfair, is not enoughto make Weingarten applicable. It is immaterial thatIn this regard, the Supreme Court recognized in the Weingarten casethat an employee's exercise of the right to union representation may notinterfere with legitimate employer prerogatives. N.LR.B. v. J. Weingar-ten, Inc., supra at 258.s The dissent's assertion that the meeting was used "as a smokescreento disguise what would otherwise be an investigatory or disciplinary in-terview" is without foundation. We fail to see, in the circumstances ofthis case, how Respondent's citing infractions of its rules and regulationsin the course of reading and discussing them involves Weingarten rightsabsent evidence that discipline would follow. The dissent concedes that areading and discussion of such rules and regulations does not give rise toWeingarten. In such a context, citing examples of rules breaches wouldseem to be warranted as part of the discussion. Lennox Industries Inc.,244 NLRB 607 (1979), relied on by the dissent, is factually distinguish-able and therefore inapposite.Respondent may have foreseen that Kennedywould attempt to defend himself, or that therewould likely be some give and take between Kaplaand the employees. The exchange of accusationsand denials, or the interchange of viewpoints,claims, and counterclaims, does not determinewhether a Weingarten right exists at such a meet-ing; what is determinative is whether discipline rea-sonably can be expected to follow. Here, the factsdid not show that disciplinary action resulting fromthe meeting was a reasonable likelihood and,indeed, none was taken.4This last fact cannot belightly dismissed in considering whether Weingar-ten applies in this case, for it belies a finding thatthe meeting was concerned with investigating theslowdown that allegedly had occurred that morn-ing and with disciplining those involved. In thisconnection, at both the investigatory interviewheld the day before the meeting at issue and thedisciplinary interview held the day following, Ken-nedy was fully accorded the benefits of union rep-resentation by Respondent-hardly the actions ofan employer bent on contravening the rights of em-ployees under Weingarten. We find, therefore, thatKennedy's insubordinate reaction to Kapla's asser-tion cannot reasonably be attributed to Respond-ent's failure to afford him the presence of a unionrepresentative or condoned as arising out of thatfailure.Accordingly, we conclude that Respondent didnot violate the Act either by requiring Kennedyand other employees to attend the above-describedmeeting without the presence of a union repre-sentative, or by taking disciplinary action againstKennedy as a result of his insubordinate conduct atthat meeting. Therefore, we shall dismiss the com-plaint in its entirety.4 That Kennedy and Krieacher had been questioned the day beforeabout a wholly unrelated matter-damage to company property-does notwarrant a different conclusion. Contrary to the Administrative LawJudge, and the dissenters, we believe that it was significant that the meet-ing was for all employees, not just those two or their other crew-members. In any event, whatever fears they may have harbored aboutpotential disciplinary action should have been substantially allayed onceit became apparent that the meeting was for the shop. Moreover, wedeem Kapla's refusal to disclose the purpose of the meeting to Kennedyalone in response to his inquiry is of no consequence since at the outsetof the meeting Kapla told all the assembled employees of its purpose.Nor does it matter that Kapla opened the meeting by alluding in generalto the concerns which led Respondent to call it. Such remarks were in-troductory in nature, and nothing more is to be read into them. They failto evidence a purpose of the meeting other than that indicated by Kaplaand the meeting itself. In this regard, the dissent errs in focusing exclu-sively on Kennedy's and Kriescher's fears without taking into accountthe context of the meeting and its stated purpose. An employee's fear ofdiscipline cannot by itself convert a meeting into a disciplinary or investi-gatory exercise. If the meeting is not intended to be and in fact is notconcerned with discipline or an investigation into employee conduct, andthe employee is made aware of this either before or at the meeting, theemployee's fear to the contrary is immaterial. Such is the case presentedhere.191 DECISIONS OF NATIONAL LABOR RELATIONS BOARDORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the complaintherein be, and it hereby is, dismissed in its entirety.MEMBERS JENKINS and HUNTER, dissenting:Contrary to our colleagues, we agree with theAdministrative Law Judge's finding that Respond-ent violated Section 8(a)(1) of the Act by: (1) deny-ing the requests of employees Kennedy andKriescher to have a union representative presentduring a meeting which those employees had rea-sonable cause to believe would result in disciplin-ary action; and (2) suspending employee Kennedyas a result of that meeting.The facts concerning this matter are not compli-cated. As found by the Administrative Law Judge,a hole was found in a wall at Respondent's ware-house on April 28, 1980.5Assistant Foreman Kempreported to Foreman Kapla that he (Kemp) hadobserved Kennedy and Kriescher in the vicinity ofthe hole immediately before it was discovered.Later that day, Kapla, suspecting that the damagewas caused by Kennedy and Kriescher, called thetwo employees into his office for a meeting. Virtu-ally all of Respondent's supervisory personnel werepresent at the meeting, as was Union StewardMiller. Head Foreman Dorak questioned Kennedyand Kriescher about the damage, but made no ac-cusations of responsibility, and read aloud Re-spondent's rules and regulations. Dorak, who de-scribed the conference as "more or less an investi-gatory meeting," explained that he read the rulesand regulations to the two employees "so theywere aware of what could happen to them if disci-plinary action was taken against them."At or about 11:45 the following morning, Kaplaobserved what he considered to be an intentionalwork slowdown by the "outside crew," which con-sisted of Kennedy, Kriescher, and a third employ-ee, and reported this to Dorak. At 3:10 that after-noon, Kennedy and Kriescher were instructed byKapla to.go to the lunch table in the warehouse fora meeting. Kennedy asked Kapla what the meetingwas about and also asked if a union steward couldbe present. Kapla responded, "just shut up and sitdown." Kriescher then asked if a union stewardcould be present, but Kapla failed to respond.Shortly thereafter, the rest of Respondent's em-ployees arrived at the lunch table. Kapla thenbegan the meeting by passing out copies of Re-spondent's rules and regulations, reading aloudthrough the rules, and giving specific examples ofwhat he considered to be rule violations. When5 Unless otherwise noted, all dates are in 1980.Kapla reached rule 4(A), concerning willful ham-pering of production, he stated, "Kennedy, you'reguilty of this one." Kennedy then asked what hehad done, and Kapla replied that he had seen Ken-nedy hiding behind the crane. When Kennedy at-tempted to explain what he had been doing behindthe crane, Kapla accused Kennedy of being a"liar," and said that he (Kapla) had seen Kennedy"hiding back there." This exchange between Ken-nedy and Kapla, described by Kennedy as being"very heated," continued for about 5 minutes.During the course of the exchange, Kennedy re-ferred to Kapla as an "asshole." Another employeepresent at the meeting, Carlson, described themeeting as Kapla "more or less reading out MikeKennedy for not doing his job properly."On April 30, Kennedy was called to a meetingwith Kapla, Kemp, and Plant Manager Poss. UnionSteward Miller also attended this meeting. Poss ex-plained that the meeting concerned Kennedy's useof abusive language to Kapla in the meeting theprevious day. At the conclusion of the meeting,Poss said that he would investigate the abusive lan-guage matter further. The following day Kennedywas suspended for 3 days and warned that the nextoffense would result in discharge.Based on the foregoing, the Administrative LawJudge found, and we agree, that Respondent un-lawfully infringed on Kennedy's and Kriescher'sWeingarten rights6by requiring them to attend aninterview which they had reasonable cause to be-lieve could result in disciplinary action after deny-ing their requests for union representation. Our col-leagues, however, find that there is insufficient evi-dence to support a finding that the employees hadreasonable cause to believe the meeting wouldresult in disciplinary action, and further find thatthere is no evidence that the meeting was investiga-tory or disciplinary in character.Initially, we find it plain that Kennedy andKriescher, based on an objective standard, had rea-sonable cause to fear that discipline might resultfrom the April 29 meeting. Those two employeeshad been questioned only the day before concern-ing alleged damage to a wall of the warehouse and,while not directly accused of causing that damage,they were explicitly warned that discipline couldresult from violating company rules. The fact that,shortly after asking for their union representative, arequest denied with a curt answer of "shut up andsit down," other employees joined Kennedy andKriescher did not allay the reasonable nature oftheir fear of discipline. Indeed, on direct examina-tion Kapla admitted that he opened the meeting by8 N.LR.B. v. J. Weingarten. Inc., 420 U.S. 251 (1975).192 NORTHWEST ENGINEERING COMPANYstating, "Ryan Dorak requested that we have thismeeting because of the damage to the Companyproperty and things that have been going onlately." The Administrative Law Judge found thatthis latter reference referred to the alleged slow-down of April 29 and an earlier instance of an al-leged slowdown-in both of which Kennedy andKriescher allegedly had participated. In these cir-cumstances, we would find that Kennedy andKriescher clearly had grounds for reasonable fearthat discipline might result from the meeting at thetime they requested the presence of their steward,and that Kapla's introductory remarks at the meet-ing were insufficient to allay those fears.7With respect to the character of the April 29meeting, we agree in general with the legal obser-vations of our colleagues but do not agree thatthose observations are at all relevant in the instantcase. An employer, of course, is free at any time toassemble its employees for the purpose of explain-ing disciplinary rules, work performance expecta-tions, or almost any other matter whether or not itconcerns the work relation, without having to meetthe strictures of Weingarten. However, an employermay not use such a meeting as a smokescreen todisguise what would otherwise be an investigatoryor disciplinary interview at which the protectionsof Weingarten are applicable in full. As we haverecognized in an analogous situation,8where anemployer begins what might be considered a meet-ing outside the parameters of Weingarten, butduring the course of which is converted into a dis-ciplinary or investigatory interview, Weingartenrights attach immediately. In this case, had theApril 29 meeting been limited to a reading and dis-cussion of Respondent's rules and regulations, noright to union representation would have attached.But that meeting was not so limited; rather, it wascalled not just to read the plant rules but also toI At fn. 4 of its opinion, the majority illustrates the fallacies in its ra-tionale by twice contradicting itself Thus, the majority argues that thecontext in which the meeting was held-the day following an admittedlyinvestigatory interview-is of little weight. The majority further arguesthat Kapla's introductory remarks, stating that the meeting was beingheld on account of "the damage to Company property and things thathave been going on lately," are of no import. Immediately followingthese contentions, our colleagues accuse us of erring by ignoring thesefactors and exclusively focusing on employees' fears. However, it is ap-parent from the foregoing that it is the majority which ignores contextand stated purpose-the very factors it argues should be considered.. Ad-ditionally, the majority argues that if the meeting is not intended to beand in fact is not concerned with an investigation into employee conduct,and the employee is made aware of this either before or at the meeting,an employee's fear that discipline might result is immaterial. While thiscontention may be an accurate statement of the law, it has no relevanceto the instant case. Here, the meeting was, in fact, an investigation intoemployees' conduct (witness the accusations directed at employee Kenne-dy and see Lennox Industries, discussed infra) and neither Kennedy norKriescher was given any assurances to the contrary despite directlyhaving asked the purpose of the meetings See Baton Rouge Water Works Company, 246 NLRB 995, 997 (1979).specify infractions of those rules. Moreover, Kapladirectly accused Kennedy of having violated sever-al of Respondent's rules. The Board previously hasrecognized that accusations of misconduct are suffi-cient to give rise to a right to representation underWeingarten, even when unaccompanied by threatsof discipline. Thus, in Lennox Industries, Inc., 244NLRB 607, 608-609 (1979), the full Board9found aWeingarten violation where a supervisor ignored anemployee's request for representation after the su-pervisor said that he had observed the employeeand believed that he was causing a slowdown inproduction.' In cases where the Board has refusedto find a Weingarten violation, it often has notedthat, once a request for union representation wasmade, the respondent "made no attempt to questionthe employee, engage in any manner of dialogue,or participate in any other interchange whichcould be characterized as an interview." ''In the instant case, however, Respondent deniedrepeated requests for union representation, failed togive any assurances that disciplinary action wouldnot result from the meeting, identified specific inci-dents which it considered violations of its plantrules, and then directly accused employee Kennedyof particular rule violations. Kennedy thus was re-quired to defend his conduct; otherwise, his silencecould have been construed as an admission of guilt.Directly relevant here is the Administrative LawJudge's explicit ruling discrediting the self-servingtestimony of Kapla and Kemp that, had evidenceof rule violations been obtained at the meeting, nodisciplinary action would have been taken by Re-spondent. We again emphasize, as did the Adminis-trative Law Judge, that no assurances were givenagainst discipline based on facts obtained at themeeting.In these circumstances, we would find, in agree-ment with the Administrative Law Judge, that theApril 29 meeting in fact was an "interview," thatKennedy reasonably feared that discipline couldresult from the meeting, and, therefore, that, uponrequest, Kennedy was entitled to the presence ofhis union steward. As the evidence clearly showsthat Kennedy made such a request, that Respond-ent denied the request but continued to hold the in-terview, and that Kennedy was disciplined as a9 Then Chairman Fanning and Member Jenkins dissenting in part onother grounds.10 The majority finds that Lennox Industries is "factually distinguish-able and therefore inapposite." However, we note that the majority de-clines to state the grounds on which they would distinguish that case. Asnoted above, in Lennox the full Board found that Weingarten rights at-tached when a supervisor accused an employee of causing a slowdown inproduction. These are the same facts as are present in the instant case.i" See, e.g., General Electric Company, 240 NLRB 479, 481 (1979);Amoco Oil Company, 238 NLRB 551, 552 (1978)193 DECISIONS OF NATIONAL LABOR RELATIONS BOARDresult of that meeting, we believe that the Adminis-trative Law Judge properly concluded that Re-spondent violated Section 8(a)(1) of the Act as al-leged in the complaint,12and would affirm his rec-ommended Order. 13to It is irrelevant to our inquiry that no discipline resulted from thefacts elicited at the meeting. The only proper inquiries in cases such asthese are whether the meeting was an interview and, if so, whether theemployee or employees requesting the presence of a union representativereasonably feared that discipline might result from the meeting.,s Member Jenkins would adopt the Administrative Law Judge's rec-ommendation that Respondent be required to make whole Michael Ken-nedy and expunge any records of his unlawful suspension, but would doso for the reasons set forth in his partial dissent in Kraft Foods, Inc., 251NLRB 598, 599 (1980). Member Jenkins would not rely upon Coyne Cyl-inder Company, 251 NLRB 1503 (1980), cited by the Administrative LawJudge, in which he did not participate.DECISIONSTATEMENT OF THE CASERICHARD A. SCULLY, Administrative Law Judge: Thiscase was heard at Green Bay, Wisconsin, on July 23,1981, pursuant to a complaint issued by the Regional Di-rector, National Labor Relations Board, Region 30, onNovember 26, 1980, based upon a charge filed by Local7389, United Steelworkers of America, AFL-CIO (theUnion), on August 25, 1980. The complaint alleges thatNorthwest Engineering Company (the Respondent) vio-lated Section 8(a)(1) of the National Labor RelationsAct, as amended (the Act), by denying the requests ofemployees to have a union representative present duringa meeting which the employees had reasonable cause tobelieve would result in disciplinary action and by sus-pending employee Michael Kennedy as a result of thatmeeting. The Respondent's timely answer denied that ithad committed any violation of the Act.Upon the entire record, my observation of the demea-nor of the witnesses, and after consideration of the briefsfiled by counsel, I make the following:FINDINGS OF FACT1. JURISDICTIONThe Respondent admits that it is engaged in the manu-facture and sale of construction equipment at its facilityin Green Bay, Wisconsin, and that during the calendaryear preceding the filing of the complaint in the courseof its business it sold and shipped from its Green Bay fa-cility directly to points outside of the State of Wisconsinproducts, goods, and materials valued in excess of$50,000. The Respondent admits, and I find, that it is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.The Respondent admits, and I find, that the Union is alabor organization within the meaning of Section 2(5) ofthe Act.II. THE ALLEGED UNFAIR LABOR PRACTICESA. IssuesThe issues are (1) whether the Respondent violatedrights of its employees protected by Section 7 of the Actas outlined by the Supreme Court in N.L.R.B. v. J.Weingarten, Inc.,' by requiring them to attend a meetingwhich they had reasonable cause to fear might result indisciplinary action after denying their request for unionrepresentation; and (2) whether employee Michael Ken-nedy, who was disciplined as a result of his conductduring such meeting, is entitled to any relief.B. FactsThe incidents involved here took place at the Re-spondent's Ashwaubenon warehouse and yard wherethere was an outside crew consisting of Michael Kenne-dy, checker; Terrance Dorn, crane operator; and RonaldKriegcher, crane groundman; and an inside crew consist-ing of Greg Carlson, checker; and Wayne Bero, forkliftoperator. Lester Kapla was the foreman at the Ashwau-benon facility and Larry Kemp, assistant foreman. RyanDorak was head foreman of the Ashwaubenon andGreen Bay yards and Kapla's immediate superior.On April 28, 1980,2 a hole was found in a wall at thewarehouse. Kemp had seen Kennedy and Kriescher inthe vicinity immediately before the hole was discoveredand, according to the testimony of Kapla, they were sus-pected of having caused the damage. Later that day,Kennedy and Kriescher were called into a meeting inKapla's office with Kemp, Kapla, Dorak, and Plant Man-ager Jerry Poss. Also present was Ira Miller, the unionsteward for the warehouse employees. Kennedy andKriescher were questioned about the damage by Dorakbut no accusations were made nor any blame placed atthe meeting. Dorak testified that he read "the rules andregulations to them so they were aware of what couldhappen to them if disciplinary action was taken againstthem." Neither employee was disciplined as a result ofthis meeting. In his testimony Dorak described this as"more or less an investigatory meeting" and a writtenreport on the meeting he prepared lists as its subject"Conference on Plant Rules (Damaging Company Prop-erty)."At or about 11:45 on the morning of April 29, Kaplaobserved what he considered to be an intentional workslowdown by the outside crew. He reported this toDorak.At 3:10 that afternoon, Kennedy and Kriescher en-tered the warehouse and were told by Kapla to put theirgear away and to go to the lunch table as there wasgoing to be a meeting. According to Kennedy's testimo-ny, he asked Kapla what the meeting was about and if hecould have a union steward at the meeting. Kapla's re-sponse was, "just shut up and sit down." Kriescher thenasked Kapla if a steward could be present and there wasno response. Kriescher's testimony concerning this con-versation corroborates that of Kennedy.420 U.S. 251 (1975).aAll dates are in 1980.194 NORTHWEST ENGINEERING COMPANYKapla testified that Kennedy asked, "is Ira going to bethere?" and he responded, "no, we don't need Ira for thismeeting." Kapla knew that the Ira to whom Kennedy re-ferred was his union steward. He did not tell Kennedyand Kriescher what the meeting was to be about andwhen they asked what it was about he told them "to sitdown and be still."Kemp testified that when Kapla spoke to Kennedy andKriescher about the meeting they were 10 to 15 feetfrom his office, that the office door was open and thewindow may have been open. He heard Kapla tell themthere was to be a meeting and that Kennedy asked if IraMiller was going to be there and Kapla said he wouldnot be needed.The meeting was held in the lunchroom with the othermembers of the outside and inside crews and Kemp alsopresent. No union steward was present. Kapla passed outcopies of the plant rules and regulations and began read-ing through the rules, giving examples of what he con-sidered to be violations.Kapla's version of the meeting is as follows: when hegot to Rule A(4) concerning willful hampering of pro-duction he mentioned the apparent slowdown by thecrane crew he had seen that morning. He accused no onein particular but mentioned what each member of thecrew was doing or not doing at the time. At that pointKennedy said "you're blaming me," and Kapla said"no." Kapla then mentioned another incident in whichKemp had seen the crane crew sitting down. Kennedythen accused Kapla of "keeping a book" on him whichKapla denied. Kennedy then called Kapla a "liar" andwhile standing up, leaning over the table, and poundinghis fists on the table, continued to rage at Kapla, finally,calling him an "asshole." Kapla asked Kemp if he hadheard that and was told he had. Kapla then continuedreading through the rules and when he had finishedasked if anyone had any questions. Everyone said "no."Kapla asked no other questions of anyone and at no timedid he call Kennedy any names or single him out withrespect to any rule violations. Kemp's version of themeeting is almost identical to that of Kapla except thathe added that Kapla was not red in the face and did notshow any emotion during the meeting.Kennedy's description of the portion of the meetingdealing with Rule A(4) was quite different. Kapla cameto that rule and stated: "Kennedy, you're guilty of thisone." Kennedy asked what he had done and Kapla saidhe had seen him hiding behind the crane. When Kenne-dy explained what he had been doing, Kapla called him"a liar," and said he had seen him "hiding back there."This exchange continued for about 5 minutes. Kennedyadmitted swearing several times and that he could haveused the word "asshole." He described the exchange asvery heated and stated that Kapla also swore severaltimes.Kriescher testified that when Kapla reached Rule A(4)he said to Kennedy, "Mike, this is the one you broke"and then went on to explain how he broke it although hecould not remember the example Kapla gave. He couldnot recall if Kapla mentioned what the members of thecrane crew were doing or if Kapla spoke about a workslowdown. He could not recall whether Kennedy wassitting or standing during the exchange in which he usedthe word "asshole" and described the conversation as"getting a little warm" which meant "no screaming orthrowing punches."Greg Carlson also attended the meeting on April 29.He testified that Kapla read a list of rules, explainedwhat the employees were supposed to be doing, and howthe rules were to be followed. He described Kapla as"more or less reading out Mike Kennedy for not doinghis job properly," although he could not recall the spe-cific plant rule involved. Kapla accused Kennedy of"hiding behind a crane, trying to avoid work" and Ken-nedy denied it. He recalls hearing Kennedy swear butdid not hear him say the word "asshole."On April 30, Kennedy attended a meeting with Kapla,Kemp, and Poss, with Ira Miller present as his steward.The subject was his use of abusive language to a supervi-sor at the meeting the previous day. Poss conducted themeeting and gave Kennedy, Kapla, and Kemp the oppor-tunity to speak. Poss then told Kennedy that Kapla wasdoing him a favor by warning him and that he, Poss,would have written Kennedy up right away for insubor-dination as a result of the slowdown. Poss said he wouldinvestigate the abusive language matter further. The fol-lowing day Kennedy was suspended for 3 days andwarned that the next offense would result in discharge.B. Contentions of the PartiesIt is the General Counsel's position that prior to themeeting on April 29, Kennedy and Kriescher made a re-quest that a union steward be present at the meeting andeven if the testimony of Kemp and Kapla that they askedonly if the steward would be present is credited, the re-quest was, nevertheless, effective to preserve the employ-ees' right to representation at the meeting. It is also con-tended that the employees had reason to fear that themeeting could result in disciplinary action given the ex-traordinary nature of this meeting, I day after Kennedyand Kriescher were the subjects of a company inquiryconcerning damage to its property, and the refusal of Su-pervisor Kapla to divulge the nature of the meeting. It isfurther contended that despite the alleged informationalpurpose of the meeting to familiarize employees withcompany rules, the meeting was not a "run-of-the-mill"shop-floor conversation but one which involved suffi-cient risk of discipline as to come within the Weingartenrule. Finally, it is contended that, although the disciplin-ary action taken against Kennedy was based upon an of-fense which was not the subject matter of the unlawfulinterview, that offense occurred in the context of the Re-spondent's 8(a)(1) violation and a make-whole remedy isnecessary.The Respondent, on the other hand, argues that notone of the essential elements of a Weingarten violationhas been established. It contends that the meeting wasnot an investigatory interview in that nothing was beingasked of the employees either by request for answers orspecific actions. It follows that if the purpose of themeeting was not to obtain facts to support disciplinaryaction that is probable or being seriously considered, theemployees cannot be said to have a reasonable fear that195 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdiscipline will result by any objective standard. Finally,the Respondent contends that the employees did not re-quest union representation at the meeting, the only in-quiry being whether the union steward was going toattend the meeting. This was not an effective request forrepresentation, the denial of which would violate Wein-garten.C. Analysis and ConclusionsIt was essential that in order for Weingarten rights toattach to the April 29 meeting, the employees involvedtherein had to make a request for such representation.The testimony concerning the alleged requests of Kenne-dy and Kriescher is in conflict. Having observed the de-meanor of the witnesses and considering other factorsbearing on their credibility, I credit the testimony ofKennedy that he specifically asked Kapla if they couldhave a union steward present at the meeting and thatKriescher made a similar request over that of Kapla3andKemp.4Kennedy testified that he had been told byunion steward Ira Miller that if a surprise meeting werecalled to make sure Miller was there on their behalf.Miller, who was a credible and convincing witness, veri-fied that he told Kennedy, who had been complaining tohim about harassment on the job, to get a union repre-sentative anytime he had any doubt about whether ameeting called by management might result in discipline.Given this background and the fact that Kennedy hadbeen the subject of an investigative interview the previ-ous day with a steward in attendance, I find it unlikelythat he would have simply asked if Miller was going tobe present at the meeting and then have been contentwith Kapla's statement that Miller was not needed when,at the same time, Kapla refused to tell him what themeeting was about. Accordingly, I find that Kennedymade a request for a union representative prior to theApril 29 meeting. Having made this request on the shopfloor when he was summoned to the meeting, it was notnecessary that he repeat it at the meeting.5The right to representation afforded by Weingarten isnot without exceptions. There is no right to representa-tion at a meeting "held solely for the purpose of inform-ing the employee of, and acting upon, a previously madedisciplinary decision."6This exception clearly has no ap-plication here. Another exception, more in point, in-volves "run-of-the-mill shop-floor conversations as, for3 Even allowing for a natural tendency to present one's actions in afavorable light, I found Kapla's testimony concerning what happened atthe April 29 meeting to be incredible. According to him, he sat calmlyand read the rules while Kennedy, without provocation, became increas-ingly angry and abusive reaching the point where he was standing andpounding on the table calling Kapla a "liar" and an "asshole" and accus-ing him of "fucking with my livelihood." In the face of all this, Kaplacontends his only response was, "Michael, Michael, Michael, you are ex-aggerating." I found Kemp's testimony that Kapla showed no emotionduring the meeting to be equally unbelievable. I also found Kapla's insist-ence that the slowdown he thought be observed on April 29 had nothingto do with the holding of the meeting that afternoon casts further doubton his credibility.4 I am not convinced that Kemp was in a position to hear every wordof this conversation when he was in another room 10 to 15 feet awayand, in any event, I credit Kennedy for the reasons stated.' Lennox Industries, Inc., 244 NLRB 607 (1979).Baton Rouge Water Works Company, 246 NLRB 995 (1979).example, the giving of instruction or training or neededcorrections of work techniques" where there would nor-mally be no basis to fear an adverse impact from such ameeting.7If this case involved only a routine reading ofplant work rules to an assembly of department employ-ees without more, this exception would dispose of thematter. There are several circumstances presented here,however, which lead to the conclusion that the meetingon April 29 was not routine and was not purely informa-tional.Although Kapla, Kemp, and Dorak all gave testimonydenying that the meeting was a result of the work slow-down Kapla thought he saw on the morning of April 29,the evidence convinces me that it was. Kapla first testi-fied as follows:Q. (By Ms. Cherney) Now, the next day wasApril 29th. Were you working that day?A. Yes, I was.Q. Did you have an opportunity to observe theoutside crew?A. Yes, I did.Q. You noticed that they were working slowly,right?A. Yes.Q. In fact, it almost looked like they were inten-tionally slowing down; is that right?A. Yes, it did.Q. And you told your supervisor, Ryan Dorak,about that?A. Yes, I did.Q. And he suggested a meeting?A. Let's see now. Yes, Ryan suggested-Yes.Q. Okay. And you had such a meeting that day,didn't you?A. Yes.Kapla also testified that he observed the slowdown at11:45 a.m. Kemp testified that he first learned there wasto be a meeting from Kapla at "midday around noon orsomething." The Company's written report concerningKennedy's suspension states in pertinent part:Tuesday, April 29 -The crane crew was work-ing very sluggishly, almost like a work slowdown.Ryan suggested a department meeting to clear theair in which he went over the entire Plant rules andgave some examples. Kennedy is on the crane crewand we didn't want it to look like we were "pickingon him" after Monday.Although also adamantly denied by Kapla, Kemp, andDorak, the evidence convinces me that the focus of themeeting was Kennedy and his involvement in the appar-ent slowdown by the crane crew. While he may havegiven some other examples of rules violations, Kapla spe-cifically accused Kennedy of violating Rule A(4) con-cerning "willful hampering of production" and referredto the slowdown he had observed that morning.8Quality Manufacturing Company, 195 NLRB 197, 199 (1972).8 This finding is based on the credited testimony of Kennedy,Kriescher, and Carlson. It is noted that Kriescher and Carlson are cur-Continued196 NORTHWEST ENGINEERING COMPANYThe reference in the company report to the effect thatthey did not want it to look like they were "picking on"Kennedy implies that this was the reason other employ-ees in the department were included in the meeting. Al-though Kapla and Dorak claimed the meeting was calledbecause there had been several instances of damage tocompany property and "a lot of things happening outthere," the only specific incidents disclosed by therecord are the hole in the wall and two alleged workslowdowns, all three of which allegedly involved Kenne-dy.It appears that the format of the April 29 meeting wassimilar in many respects to that involving the investiga-tion of the hole in the wall on the previous day, whichDorak's memorandum described as a "conference onplant rules." Although Kapla asked no questions ofanyone, his accusation that Kennedy was "guilty" of vio-lating Rule A(4) was certainly as likely to evoke a re-sponse as a question about the matter, if not more so.Kennedy was accused of causing a work slowdown infront of the entire warehouse/yard work force, some ofwhom had, according to the Respondent's report onKennedy's suspension, previously complained "to theforeman about his wasting time in the bathroom and notdoing his fair share of the work." Under the circum-stances Kennedy was forced to defend his conduct, as tohave remained silent could well have been construed asan admission of guilt. The format of the meeting also ap-pears designed to give other employees the opportunityto disassociate themselves from the actions of those beingaccused, thus, possibly further incriminating the latter.Other factors leading me to believe the meeting wasnot intended solely as a one-sided reading of the compa-ny's work rules for informational purposes only are thestatement in the Respondent's report, dated May 1, 1980,concerning the meeting in which Kennedy was givennotice of his suspension, which states that the April 29meeting was called to "clear up any confusion within thedept. regarding acceptable rules of behavior" and itsreport dated May 2, 1980, which states that Dorak "sug-gested a department meeting to clear the air." Both state-ments imply that a give and take between employees andsupervisors was anticipated. Thus, I find that the meetinginvolved an attempt by the Respondent to elicit facts andto permit Kennedy and, perhaps, others to explain ordefend their conduct. As such, it was not a run-of-the-mill shop-floor conversation of the type exempted fromthe Weingarten rule, but was, in effect, "an interview" towhich the right to union representation as a condition ofemployee participation was applicable.9There is no evi-dence that the employees were informed that they had achoice of continuing the meeting without representationor not attending at all as required by Weingarten. °rently on layoff from the Respondent, both with some expectation ofrecall, and have no personal interest in this matter. Kapla, Kemp, andDorak are all still employed by the Respondent. Also the statement ofPoss referred to above, that Kapla had done Kennedy a favor by merelywarning him about his insubordination by hampering production and thathe, Poss, would have written up Kennedy for it right away indicatesthere was a definite connection between Kennedy's role in the allegedslowdown and the meeting.D See AAA Equipment Service Company, 238 NLRB 390 (1978).'O United States Postal Service, 241 NLRB 141 (1979).I also find that the employees, in particular Kennedyand Kriescher, had reasonable cause to fear that disci-pline might result from the April 29 meeting. As notedabove, both had on the previous day attended a meetinginvolving a similar format in which it was made clearthat they were suspected of having violated the Re-spondent's rule concerning damaging company property.While the evidence indicates that investigatory inter-views were not normally held in the lunchroom, as wasthis meeting, this alone was not sufficient to dispel theemployees' fear that discipline might result. Safety meet-ings normally held in the lunchroom were announcedearly in the morning and held about one-half hour beforequitting time. This meeting was held without any priornotice. The fact that all department employees werecalled to the meeting is not particularly significant be-cause at least three, the members of the outside crew, ifnot all five present, were suspected of engaging in theslowdown. What is more significant is Kapla's admittedrefusal to disclose the purpose of the meeting, his re-sponse to Kennedy's inquiry being, "sit down and bestill." Further, his response to Kennedy's request that theunion steward be present, that a steward was not needed,was not sufficient to allay the employees' fear of disci-plinary action." I do not credit the self-serving testimo-ny of Kapla and Kemp that had evidence of rule viola-tions been obtained at the meeting, no disciplinary actionwould have been taken. No such assurances were givenat the meeting. The fact that Kriescher testified that hedid not expect to be disciplined as a result of the meetingmay well have been based on his belief that he had donenothing to warrant discipline. It does not, as the Re-spondent contends, cast "a significant shadow on Mr.Kennedy's claim of reasonable fear" that discipline mightresult.Whether the employees' fear of possible disciplinaryaction resulting from the interview has a reasonable basismust be measured "by objective standards under all thecircumstances of the case."12Here, there was amplereason for the employees to fear that' disciplinary actionmight result from the meeting on April 29 and nothingsaid or done prior to or during the meeting could beconsidered to have allayed that fear.I find that the Respondent violated Section 8(aXl) ofthe Act by requiring its warehouse employees to attendthe meeting on April 29 without union representation.Having found such a violation, the next question iswhether Michael Kennedy, who was disciplined as aresult of his conduct at the meeting, is entitled to amake-whole remedy because of the Respondent's unlaw-ful conduct. The General Counsel argues that such aremedy is necessary since "to hold otherwise would beto allow the Employer to benefit from its illegal inter-view." It is further contended that had a union stewardbeen present at the meeting he might have prevented theheated argument during which Kennedy uttered theremark which led to his discipline. Union Steward Millertestified that he had on occasion been successful in calm-i See Lennox Industries, Inc., supra at 608.2 N.L.R.B. v. J Weingarten. Inc.. supra at 257, fn. 5, quoting QualityManufacturing Company, 195 NLRB 197 (1972).197 DECISIONS OF NATIONAL LABOR RELATIONS BOARDing employees who got angry and abusive during thecourse of investigatory interviews. It is possible that hecould have played such a role had he been present at themeeting on April 29.The Board has held that a make-whole order will notbe routinely granted in every case in which a Weingartenviolation has been found.'3That remedy has been limit-ed to cases in which there has been an unlawful inter-view, the employee has been disciplined for conduct thatwas the subject of the interview, and the employer wasunable to establish that its decision to discipline the em-ployee was not based on information which it obtainedduring the interview. However, this does not address thequestion of the appropriate remedy where, as here, disci-pline results from the employee's conduct during the un-lawful interview rather than conduct that was the subjectof the interview. No cases directly on point have beenfound.Having found that the heated arguments during whichKennedy called Kapla an "asshole" was a direct result ofKapla's accusation that Kennedy was involved in a workslowdown, the subject which was the principal reasonfor and the focus of the meeting, it follows that therewas a definite nexus between the Weingarten violationand the conduct resulting in disciplinary action. In thecases which the Board has found a make-whole remedyinappropriate, the employers were able to establish thatthe disciplinary action taken was not based upon any in-formation obtained during the unlawful interview. Thus,the disciplinary actions and the Weingarten violationswere completely independent of one another. Here, theconduct giving rise to the disciplinary action againstKennedy arose out of and during the course of the Re-spondent's violation of his Section 7 rights. Consequent-ly, I believe a make-whole remedy is appropriate andnecessary in this case. This ruling does not purport tocondone Kennedy's conduct at the April 29 meeting,whether provoked or not, rather, it is designed to'1 See Kraft Foods, Inc., 251 NLRB 598 (1980); Coyne Cylinder Compa-ny, 251 NLRB 1503 (1980).remedy the violation of his rights. Had a union repre-sentative been present as required under Weingarten,Kennedy would not be entitled to any relief under theAct. On the other hand, Weingarten expressly recognizedthat the presence and assistance of a knowledgeable rep-resentative can be beneficial to both the employee andthe employer. Here, it might have prevented the abusiveconduct. The Respondent, having refused to provide re-quested representation at an interview as required by theWeingarten decision, should not be permitted to disci-pline an employee for abusive conduct specifically aris-ing in the course of discussions concerning the subjectmatter of the interview.CONCLUSIONS OF LAWI. The Respondent, Northwest Engineering Company,is an employer engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The Respondent violated Section 8(aXl) of the Act,by requiring Michael Kennedy and other employees tosubmit to an interview which they reasonably fearedmight result in discipline, while denying a request forunion representation and by taking disciplinary actionagainst Michael Kennedy as a result of his conduct atthat interview.4. The aforementioned unfair labor practices affectcommerce within the meaning of Section 2(6) and (7) ofthe Act.THE REMEDYIt having been found that the Respondent engaged inunfair labor practices in violation of Section 8(a)(1) ofthe Act, I shall recommend that it be required to ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the policies of the Act.[Recommended Order omitted from publication.]198